UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6450


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

STEPHEN L. RUSSELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:08-cv-02037-CCB; 1:07-cr-00361-CCB-1)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen L. Russell, Appellant Pro Se. Gregory Welsh, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen     L.     Russell       seeks     to     appeal      the    district

court’s      order    denying        relief      on     his     28     U.S.C.A.      § 2255

(West Supp. 2008) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”          28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner      satisfies        this        standard      by     demonstrating            that

reasonable     jurists        would    find      that    any        assessment      of     the

constitutional       claims     by    the    district        court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Russell has

not   made    the    requisite        showing.          Accordingly,         we     deny    a

certificate     of     appealability          and     dismiss        the   appeal.          We

dispense     with    oral      argument       because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                             2